 



EXHIBIT _____
CARVE-OUT GUARANTY
     THIS UNCONDITIONAL GUARANTY (this “Guaranty”) is dated as of August 1, 2005
and made by TOUSA HOMES, L.P., a Delaware limited partnership (“TOUSA Me
TECHNICAL OLYMPIC USA, INC., a Delaware corporation (together with TOUSA Member,
jointly and severally, the “Guarantors”), in favor of DEUTSCHE BANK TRUST
COMPANY AMERICAS, in its capacity as Administrative Agent for the Lenders
described below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
RECITALS
     A. Pursuant to that certain Credit Agreement dated as of the date hereof
(as the same may be Modified from time to time, the “Loan Agreement”) by and
among EH/TRANSEASTERN, LLC, a limited liability company organized under the laws
of the state of Delaware and TE/TOUSA SENIOR, LLC, a limited liability company
organized under the laws of the state of Delaware (together, jointly and
severally, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto (the “Lenders”), and Administrative Agent, the Lenders have agreed
to make a loan to Borrowers in an initial principal amount of $450,000,000 (the
“Loan”), consisting of $335,000,000 aggregate principal amount of Term Loans,
and up to $115,000,000 aggregate principal amount of Revolving Commitments.
     B. It is a condition precedent to the making of the Loan by the Lenders
that Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent.
     C. Capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.
AGREEMENT
     NOW THEREFORE, to induce the Lenders to extend the Loan to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Guarantors hereby covenant and agree, jointly and
severally, as follows:
     1. Guarantee of Obligations. Guarantors do hereby, jointly and severally,
unconditionally, absolutely and irrevocably guarantee to the Administrative
Agent, for the benefit of the Lenders and their respective successors and
assigns, as a primary obligor and not merely as a surety (all the monetary and
other obligations referred to in this Section being collectively referred to as
the “Guaranteed Obligations”):
                (a) any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against Administrative
Agent or Lenders and arising out of or in connection with the matters listed
below:
                (i) fraud or material misrepresentation by any Transaction Party
in connection with the Loan Documents;

1



--------------------------------------------------------------------------------



 



                (ii) the misappropriation by any Transaction Party or any
Affiliate thereof of any Rents or Distributions in violation of Section 6.8;
                (iii) any failure of the Borrower Parties to perform their
obligations to properly account to Administrative Agent for any proceeds of
insurance or awards or condemnation as required by the Loan Documents, to
properly apply same in accordance with the terms and provisions of the Loan
Documents, or for the misapplication or misappropriation by the Borrower Parties
of condemnation or insurance proceeds;
                (iv) any act by a Transaction Party or any Affiliate thereof
constituting intentional misconduct or waste of the Mortgaged Property;
                (v) the Borrower Parties’ failure to observe the covenants set
forth in Sections 6.1 and 6.4 of the Credit Agreement;
                (vi) the Borrowers failure to maintain the insurance required to
be maintained under the Loan Documents or pay Taxes or Impositions required to
be paid under Section 5.8;
                (b) upon the occurrence of any of the following events, all of
the Obligations:
                    (i) any Transaction Party files a petition or commences any
proceeding as to which such Person is the debtor therein pursuant to the
Bankruptcy Code, any successor statute, any similar debtor relief law, or any
state insolvency proceedings, or
                    (ii) any Transaction Party shall institute any proceeding
for the dissolution or liquidation of a Transaction Party, or shall make an
assignment for the benefit of creditors with respect to a Transaction Party, or
                     (iii) any of the actions described in subsections (a) or
(b) is commenced or filing is made as to which a Transaction Party is the debtor
therein by any Affiliate of any Transaction Parties or through collusion with
any third party.
Guarantors further agree that the Guaranteed Obligations may be Modified,
waived, accelerated or compromised from time to time, in whole or in part,
without notice to or further assent from them, and that they will remain bound
upon its guarantee notwithstanding any Modification, waiver, acceleration or
compromise of any of the Guaranteed Obligations.
     2. Nature of Guaranty. This is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. Guarantors
waive any right to require that any resort be had by the Administrative Agent or
any Lender to any of the security held for payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of Borrowers or any other person.
This Guaranty may not be revoked by Guarantors and shall continue to be
effective with respect to the Guaranteed Obligations arising or created after
any attempted revocation by Guarantors. It is the intent of Guarantors that the
obligations and liabilities of Guarantors hereunder are absolute and
unconditional under any and all circumstances and that

2



--------------------------------------------------------------------------------



 



until the Guaranteed Obligations are fully and finally satisfied, such
obligations and liabilities shall not be discharged or released in whole or in
part, by any act or occurrence which might, but for the provisions of this
Guaranty, be deemed a legal or equitable discharge or release of Guarantors.
     3. Rights Independent. The obligations of Guarantors hereunder are
independent of the Obligations of Borrowers or the obligations of any other
Person, including any other Person executing a guaranty of any or all of the
Guaranteed Obligations (such Person, an “Other Guarantor”) or any security for
the Guaranteed Obligations, and the Administrative Agent may proceed in the
enforcement hereof independently of any other right or remedy that the
Administrative Agent may at any time hold with respect to the Guaranteed
Obligations or any security or other guarantee therefor. The Administrative
Agent may file a separate action or actions against Guarantors hereunder,
whether action is brought and prosecuted with respect to any security or against
Borrowers or any Other Guarantor or any other Person, or whether Borrowers or
any Other Guarantor or any other Person is joined in any such action or actions.
Guarantors waive the benefit of any statute of limitations affecting their
liability hereunder or the enforcement of the Guaranteed Obligations. The
liability of Guarantors hereunder shall be reinstated and revived, and the
rights of the Administrative Agent and each Lender shall continue, with respect
to any amount at any time paid on account of the Guaranteed Obligations which
shall thereafter be required to be restored or returned by the Administrative
Agent or any Lender upon the bankruptcy, insolvency, or reorganization of
Borrowers or any other Person, or otherwise, all as though such amount had not
been paid. Guarantors further agree to the extent (i) Borrowers or Guarantors
make any payment to the Administrative Agent or any Lender in connection with
the Guaranteed Obligations and all or any part of such payment is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by the trustee, receiver or any other entity, whether under any
Bankruptcy Law or otherwise, or (ii) in the event following the payment in full
of the principal amount of the Loan, the Administrative Agent or any Lender is
subject to further liability, loss, or expense covered by the indemnification
obligations set forth in the Loan Documents (the payments and obligations
referred to in clauses (i) and (ii) above are hereafter referred to,
collectively, as “Preferential Payments”), then this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, and, to the extent of
such payment or repayment by the Administrative Agent or such Lender, the
Guaranteed Obligations or part thereof intended to be satisfied by such
Preferential Payment shall be revived and continued in full force and effect as
if said Preferential Payment had not been made.
     4. Authority to Modify the Guaranteed Obligations. Each Guarantor
authorizes the Administrative Agent and each Lender, without notice to or demand
on Guarantors and without affecting its liability hereunder or the
enforceability hereof, from time to time to: (a) Modify, waive, accelerate or
compromise the time for payment or the terms of the Guaranteed Obligations or
any part thereof, including increase or decrease the rates of interest thereon;
(b) Modify, waive, accelerate, compromise, or enter into or give any agreement,
approval, or consent with respect to, the Guaranteed Obligations or any part
thereof or any of the Loan Documents or any security or additional guaranties,
or any condition, covenant, default, remedy, right, representation, or term
thereof or thereunder; (c) accept new or additional instruments, documents, or
agreements in exchange for or relative to any of the Loan Documents or the
Guaranteed Obligations or any part thereof; (d) accept partial payments on the
Guaranteed

3



--------------------------------------------------------------------------------



 



Obligations; (e) receive and hold additional security or guaranties for the
Guaranteed Obligations or any part thereof or this Guaranty; (f) release,
reconvey, terminate, waive, abandon, subordinate, exchange, substitute,
transfer, and enforce the Guaranteed Obligations or any security or any other
guaranties, and apply any security and direct the order or manner of sale
thereof as the Administrative Agent or such Lender in its discretion may
determine; (g) release Borrowers or any other Person or any Other Guarantor from
any personal liability with respect to the Guaranteed Obligations or any part
thereof; (h) settle, release on terms reasonably satisfactory to the
Administrative Agent or such Lender or by operation of law or otherwise,
compound, compromise, collect, or otherwise liquidate or enforce any of the
Guaranteed Obligations and any security or other guarantee in any manner,
consent to the transfer of any security, and bid and purchase at any sale; and
(i) consent to the merger or any other change, restructure, or termination of
the corporate existence of Borrowers or any other Person and correspondingly
restructure the Guaranteed Obligations, and any such merger, change,
restructure, or termination shall not affect the liability of Guarantors
hereunder or the enforceability hereof with respect to all Guaranteed
Obligations.
     5. Waiver of Defenses.
           (a) Each Guarantor waives any right to require the Administrative
Agent or any Lender, prior to or as a condition to the enforcement of this
Guaranty, to: (i) proceed against Borrowers or any other Person or any Other
Guarantor; (ii) proceed against or exhaust any security for the Guaranteed
Obligations or to marshal assets in connection with foreclosing collateral
security; (iii) give notice of the terms, time, and place of any public or
private sale of any security for the Guaranteed Obligations; or (iv) pursue any
other remedy in the Administrative Agent’s or such Lender’s power whatsoever.
           (b) Each Guarantor waives any defense arising by reason of: (i) any
disability or other defense of Borrowers or any other Person with respect to the
Guaranteed Obligations; (ii) the unenforceability or invalidity of the
Guaranteed Obligations, any of the Loan Documents or any security or any other
guarantee for the Guaranteed Obligations, or the lack of perfection or failure
of priority of any security for the Guaranteed Obligations; (iii) the cessation
from any cause whatsoever of the liability of Borrowers or any other Person or
any Other Guarantor (other than by reason of the full payment and discharge of
the Guaranteed Obligations); (iv) any act or omission of the Administrative
Agent or any Lender or any other Person which directly or indirectly results in
or aids the discharge or release of Borrowers or any other Person or the
Guaranteed Obligations or any security or other guarantee therefor by operation
of law or otherwise; (v) the taking or accepting of any other security,
collateral or guaranty, or other assurance of the payment or performance of all
or any of the Guaranteed Obligations; (vi) any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment by the Administrative
Agent or any Lender (including any negligent impairment but excluding any gross
negligent or willful impairment) of any collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations; (vii) the failure of the Administrative
Agent, any Lender or any other Person to exercise diligence or reasonable care
in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of any collateral, property or security (but
excluding any gross negligence or willful misconduct on the part of the
Administrative Agent or any Lender); (viii) the fact that any collateral,
security, security interest or lien contemplated or intended to be

4



--------------------------------------------------------------------------------



 



given, created or granted as security for the repayment of the indebtedness
evidenced by the Notes or the Guaranteed Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantors
that Guarantors are not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the collateral for the Guaranteed Obligations or any security
interest in such collateral; (ix) any payment by Borrowers to the Administrative
Agent or any Lender is held to constitute a preference under the Bankruptcy Code
or any another federal, state or local laws concerning bankruptcy, insolvency,
reorganization or relief of debtors, or for any reason the Administrative Agent
or any Lender is required to refund such payment or pay such amounts to
Borrowers or any other Person legally entitled thereto; and (x) any and all
other suretyship or defenses that may be available to Guarantors.
           (c) Each Guarantor waives: (i) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and all other notices of any kind or nature whatsoever with respect to
the Guaranteed Obligations, and notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional Guaranteed
Obligations; (ii) any rights to set-offs, recoupments, claims or counterclaims;
and (iii) any right to revoke or terminate this Guaranty.
     6. Subordination.
           (a) Each Guarantor hereby covenants and agrees that the principal of,
or interest on, all now existing and hereafter arising Indebtedness of Borrowers
to Guarantors (the “Claims”) and all rights and remedies of Guarantors with
respect thereto and any lien securing payment thereof are and shall continue to
be subject, subordinate and rendered junior in the right of payment to all
amounts due and payable in respect of the Guaranteed Obligations, as the same
may be Modified, waived, accelerated or compromised from time to time.
           (b) Guarantors represent and warrant to the Administrative Agent that
Guarantors are or will be the sole and absolute owners of the Claims and have
not sold, assigned, transferred or otherwise disposed of any right they may have
to repayment of the Claims or any security therefor. Guarantors hereby further
covenant and agree that upon the occurrence and during the continuation of any
Potential Default or Event of Default, until the Guaranteed Obligations are paid
and performed in full: (i) Guarantors will not receive, directly or indirectly,
any payment, advance, credit or further security of any kind whatsoever on
account of the Claims; (ii) Guarantors will not sell, assign, transfer or
endorse the Claims or any part or evidence thereof; (iii) Guarantors will not
Modify the Claims or any part or evidence thereof; and (iv) Guarantors will not
take, or permit any action to be taken, to assert, collect or enforce the Claims
or any part thereof.
           (c) Upon any distribution of all of the assets of any Borrower to its
creditors upon the dissolution, winding up, liquidation, arrangement, or
reorganization of any Borrower, whether in any bankruptcy, insolvency,
arrangement, reorganization or receivership proceeding or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of any Borrower or otherwise, any payment or distribution of any kind (whether
in cash, property or securities) which is payable or deliverable upon or with
respect to the Claims

5



--------------------------------------------------------------------------------



 



shall be held in trust for the Administrative Agent and the Lenders and shall be
paid over or delivered to the Administrative Agent for the benefit of the
Lenders to be applied against the payment or prepayment of the Guaranteed
Obligations until the Guaranteed Obligations shall have been indefeasibly paid
in full. If any proceeding referred to in the preceding sentence is commenced by
or against any Borrower: (i) the Administrative Agent is hereby irrevocably
authorized and empowered (in its own name or in the name of Guarantors or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to the preceding sentence and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including, without limitation, voting the Claims or enforcing any
security interest or other lien securing payment of the Claims) as the
Administrative Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the Administrative Agent
hereunder; and (ii) Guarantors shall duly and promptly take such action as the
Administrative Agent may reasonably request (A) to collect the Claims for
account of the Administrative Agent and to file appropriate claims or proofs of
claim in respect of the Claims, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments, or other instruments as it may
reasonably request in order to enable it to enforce any and all claims with
respect to, and any security interests and other liens securing payment of, the
Claims, and (C) to collect and receive any and all payments or distributions
which may be payable or deliverable upon or with respect to the Claims.
           (d) All payments or distributions upon or with respect to the Claims
which are received by Guarantors contrary to the provisions of this Guaranty
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds and property held by Guarantors and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to, or held
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Guaranteed Obligations.
     7. Deferral of Subrogation. Until all of the Guaranteed Obligations have
been paid and performed in full, (i) Guarantors shall not exercise any rights of
subrogation, contribution or reimbursement against any Borrower or any Other
Guarantor of the Guaranteed Obligations, and (ii) Guarantors shall not exercise
any right to enforce any right, power or remedy which the Administrative Agent
or any Lender now has or may in the future have against Borrowers or any Other
Guarantor and any benefit of, and any right to participate in, any security for
this Guaranty or for the obligations of Borrowers or any Other Guarantor now or
in the future held by the Administrative Agent or any Lender. If Guarantors
nevertheless receive payment of any amount on account of any such subrogation,
contribution or reimbursement rights or otherwise in respect of any payment by
Guarantors of the Guaranteed Obligations prior to payment and performance in
full of all of the Guaranteed Obligations, such amount shall be held in trust
for the benefit of the Administrative Agent and immediately paid to the
Administrative Agent for application to the Guaranteed Obligations in such order
and manner as the Administrative Agent may determine.
     8. Condition of Borrowers. Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Lenders that: (a) this Guaranty is
executed at the request of Borrowers; (b) such Guarantor has established
adequate means of obtaining from Borrowers on a continuing basis financial and
other information pertaining to the business of

6



--------------------------------------------------------------------------------



 



each such Borrower; (c) such Guarantor is now and will continue to be adequately
familiar with the business, operations, condition, and assets of Borrowers;
(d) such Guarantor will receive substantial direct and indirect benefits from
the financing arrangements contemplated by the Loan Documents; and (e) the
agreements, waivers and acknowledgements contained herein are knowingly made in
contemplation of such benefits. Each Guarantor hereby waives and relinquishes
any duty on the part of the Administrative Agent or any Lender to disclose to
Guarantors any matter, fact or thing relating to the business, operations,
condition, or assets of Borrowers now known or hereafter known by the
Administrative Agent or any Lender during the life of this Guaranty. With
respect to any of Guaranteed Obligations, neither the Administrative Agent nor
any Lender need inquire into the powers of Borrowers or the officers or
employees acting or purporting to act on its behalf, and all Guaranteed
Obligations made or created in good faith reliance upon the professed exercise
of such powers shall be guaranteed hereby.
     9. Representations and Warranties of Guarantors. Each Guarantor represents
and warrants to the Administrative Agent that all of representations and
warranties relating to such Guarantor contained in the Loan Agreement are true
and correct. Each Guarantor further represents and warrants to the
Administrative Agent that all of the representations and warranties set forth in
Schedule 1 hereto are true and correct as of the date hereof.
     10. Payments. All payments made by Guarantors to or for the account of the
Administrative Agent or any Lender shall be made without condition or deduction
of any kind, including for any counterclaim, defense, recoupment of set-off. All
payments made by Guarantors hereunder shall be made free and clear of and
without deduction for any present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (collectively, “Taxes”). Guarantors shall pay
such Taxes and shall promptly furnish to the Administrative Agent copies of any
tax receipts or such evidence of payment as the Administrative Agent or any
Lender may reasonably require.
     11. Costs and Expenses in Enforcement. Guarantors agree to pay to the
Administrative Agent all out of pocket advances, charges, costs, and expenses,
including reasonable attorneys fees, incurred or paid by the Administrative
Agent in exercising any right, power, or remedy conferred by this Guaranty, or
in the enforcement of this Guaranty, whether or not an action is filed in
connection therewith.
     12. Notices. All notices, requests, demands and other communications which
are required or may be given under this Guaranty shall be in writing and shall
be delivered to the parties hereto in the manner provided in the Loan Agreement
to the following addresses:

7



--------------------------------------------------------------------------------



 



         
To Guarantors:
  Technical Olympic USA, Inc.  
 
  Suite 500-N  
 
  4000 Hollywood Blvd.  
 
  Hollywood, FL 33021  
 
  Facsimile: (954) 364-4037  
 
  Attention: Patricia M. Petersen, Esq.
 
     
 
  c/o TOUSA Homes, L.P.  
 
  c/oTechnical Olympic USA, Inc.  
 
  Suite 500-N  
 
  4000 Hollywood Blvd.  
 
  Hollywood, FL 33021  
 
  Facsimile: (954) 364-4037  
 
  Attention: Patricia M. Petersen, Esq.
 
     
with a copy to:
  Greenberg Traurig P.A.  
 
  1221 Brickell Avenue  
 
  Miami, FL 33131  
 
  Facsimile: (305) 579-0717  
 
  Attention: Paul Berkowitz, Esq.
 
     
To Administrative Agent:
  Deutsche Bank Trust Company Americas  
 
  200 Crescent Court, Suite 550  
 
  Dallas, Texas 75201  
 
  Facsimile: (214) 740-7910  
 
  Attention: Ann Ramsey
 
     
With a copy to:
  Latham & Watkins LLP  
 
  633 West Fifth Street, Suite 4000  
 
  Los Angeles, California 90071  
 
  Facsimile: (213) 891-8763  
 
  Attention: Donald I. Berger, Esq.

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.
     13. Termination. The guarantees made hereunder (a) shall terminate when all
of the Guaranteed Obligations have been indefeasibly paid and performed in full,
and (b) shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender or Guarantors upon the
bankruptcy or reorganization of any Borrower, Guarantors or otherwise.
     14. No Waiver; Cumulative Remedies. The rights, powers and remedies of the
Administrative Agent hereunder and under the other Loan Documents are cumulative
and in addition to all rights, power and remedies provided under any and all
agreements among Guarantors, Borrowers, the Administrative Agent and the Lenders
relating to the Guaranteed

8



--------------------------------------------------------------------------------



 



Obligations, at law, in equity or otherwise. Any delay or failure by the
Administrative Agent to exercise any right, power or remedy shall not constitute
a waiver thereof by the Administrative Agent or the Lenders, and no single or
partial exercise by the Administrative Agent of any right, power or remedy shall
preclude any other or further exercise thereof or any exercise of any other
rights, powers or remedies. Without limiting the foregoing, the Administrative
Agent on behalf of the Lenders is hereby authorized to demand specific
performance of this Guaranty at any time when Guarantors shall have failed to
comply with any of the provisions of this Guaranty applicable to it.
     15. Amendments. Subject to Section 9.2 of the Loan Agreement, this Guaranty
may be Modified only by, and none of the terms hereof may be waived without, a
written instrument executed by Guarantors and the Administrative Agent.
     16. Waivers. Each Guarantor warrants and agrees that each of the waivers
set forth in this Guaranty are made with such Guarantor’s full knowledge of
their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.
     17. Binding Agreement. This Guaranty and the terms, covenants, and
conditions hereof shall be binding upon and inure to the benefit of Guarantors,
the Administrative Agent, each Lender, and their respective successors and
assigns; provided, however, that Guarantors shall not be permitted to transfer,
convey, assign or delegate this Guaranty or any interest herein without the
prior written consent of the Administrative Agent and, to the extent required
pursuant to the Loan Agreement, the Lenders. Each Lender may assign its interest
hereunder in whole or in part in connection with an assignment of its interest
in the Guaranteed Obligations pursuant to Section 9.8(1) of the Loan Agreement.
     18. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.
     19. JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

9



--------------------------------------------------------------------------------



 



     20. WAIVER OF JURY TRIAL. EACH GUARANTOR, AND BY ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, WAIVES ITS RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES TO THE
LOAN AGREEMENT AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH GUARANTOR, AND
BY ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS,
FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY
PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.
     21. Severability. In case any one or more of the provisions contained in
this Guaranty should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the effect of which comes as close as possible to that of the
invalid, illegal or unenforceable provisions.
     22. Miscellaneous. All words used herein in the plural shall be deemed to
have been used in the singular, and all words used herein in the singular shall
be deemed to have been used in the plural, where the context and construction so
require. Section headings in this Guaranty are included for convenience of
reference only and are not a part of this Guaranty for any other purpose.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the date first written above.

                  GUARANTORS:    
 
                TECHNICAL OLYMPIC USA, INC.    
 
           
 
  By:   /s/ Tommy McAden    
 
     
 
        Name: Tommy McAden         Title: Executive Vice President    
 
                TOUSA HOMES, L.P.    
 
           
 
  By:   /s/ Tommy McAden    
 
                Name: Tommy McAden         Title: Executive Vice President    

Signature page to Senior Carve-Out Guaranty

 



--------------------------------------------------------------------------------



 



Schedule 1
Representations and Warranties of Each Guarantor
     1. Organization; Requisite Power and Authority; Qualification.

(a)   Such Guarantor (A) is either a corporation, a limited partnership or a
limited liability company duly incorporated, formed or organized, validly
existing, and in good standing under the laws of the state of its incorporation,
organization and/or formation, (B) is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which the failure to be so
qualified and in good standing will have or is reasonably expected to have a
Material Adverse Effect, and (C) has all requisite corporate, partnership or
limited liability company power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted and as proposed to
be conducted in connection with and following the consummation of the
transactions contemplated by this Agreement.   (b)   True, correct and complete
copies of the Organizational Documents of such Guarantor have been delivered to
the Administrative Agent and have not been Modified except to the extent
indicated therein. All of the Organizational Documents are in full force and
effect, and there are no defaults under such Organizational Documents (including
with respect to any restrictions on Indebtedness contained therein), and no
events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents (including with respect
to any restrictions on Indebtedness contained therein).   (c)   Such Guarantor
has the requisite power and authority to execute, deliver and perform this
Agreement and each of the other Loan Documents which are required to be executed
on its behalf. The execution, delivery and performance of each of the Loan
Documents which must be executed in connection with this Agreement by such
Guarantor and to which such Guarantor is a party and the consummation of the
transactions contemplated thereby are within such Guarantor’s partnership,
company, or corporate powers, have been duly authorized by all necessary
partnership, company, or corporate action and such authorization has not been
rescinded. No other partnership, company, or corporate action or proceedings on
the part of such Guarantor is necessary to consummate such transactions.   (d)  
Each of the Loan Documents to which such Guarantor is a party has been duly
executed and delivered on behalf of such Guarantor and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, or other laws
affecting creditors’ rights generally and to principles of equity, regardless of
whether considered in a proceeding in equity or at law), is in full force and
effect and all the terms, provisions, agreements and conditions set forth
therein and required to be performed or complied with by such Guarantor on or
before the Closing Date have been performed or complied with, and no Potential
Default or Event of Default exists thereunder.

 



--------------------------------------------------------------------------------



 



     2. No Conflict. As of the Closing Date, the execution, delivery and
performance by such Guarantor of the Loan Documents to which it is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not (a) violate (i) any provision of any law or any governmental rule
or regulation applicable to such Guarantor, (ii) any of the Organizational
Documents of such Guarantor, or (iii) any order, judgment or decree of any court
or other agency of government binding on such Guarantor, except in the case of
clauses (i), (ii) and (iii) to the extent such violation will not result in a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
Contractual Obligation of such Guarantor, except to the extent such conflict,
breach or default will not result in a Material Adverse Effect; or (c) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of such Guarantor except for such
approvals or consents which will be obtained on or before the Closing Date and
except for any such approvals or consents the failure of which to obtain will
not result in a Material Adverse Effect.
     3. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to such
Guarantor’s Knowledge, threatened by or against such Guarantor or against such
Guarantor’s Properties or revenues which is likely to be adversely determined
and which, if adversely determined, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The performance
of any action by such Guarantor required or contemplated by any Loan Documents
is not restrained or enjoined (either temporarily, preliminarily or
permanently).

 